             Case 2:10-cr-00105-JP Document 75 Filed 07/29/21 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                         :          CIVIL ACTION NO. 20-6099
                                                 :
        v.                                       :
                                                 :
JACK HRYNKO                                      :          CRIMINAL ACTION NO. 10-105

                                       MEMORANDUM
Padova, J.                                                                     July 29, 2021

        Before the Court is Jack Hrynko’s pro se second or successive Motion to Vacate, Set Aside

or Correct Sentence Pursuant to 28 U.S.C. § 2255 (the “Motion”), which includes a request that

we appoint counsel in connection with the Motion. The Government has filed an opposition to the

Motion. For the following reasons, we deny Hrynko’s Motion, including his request for counsel.

   I.        BACKGROUND

        On March 23, 2010, Hrynko pled guilty to one count of Hobbs Act robbery and aiding and

abetting, in violation of 18 U.S.C. §§ 1951(a) and 2, and one count of carrying and using a firearm

during a crime of violence and aiding and abetting, in violation of 18 U.S.C. §§ 924(c) and 2. The

charges stemmed from Hrynko’s involvement in the gunpoint robbery of a pizza shop. On January

24, 2011, we sentenced Hrynko to 204 months of imprisonment, which consisted of 120 months

of imprisonment on the Hobbs Act count and a mandatory consecutive sentence of 84 months on

the § 924(c) count.

        In 2015, Hrynko filed his first § 2255 motion, which we dismissed as untimely.

Subsequently, the United States Court of Appeals for the Third Circuit authorized Hrynko to file

a second or successive § 2255 motion, finding that he had made a prima facie showing that his

proposed motion sought to raise a claim pursuant to the United States Supreme Court’s decision

in United States v. Davis, 139 S. Ct. 2319 (2019), which established a new rule of constitutional
                  Case 2:10-cr-00105-JP Document 75 Filed 07/29/21 Page 2 of 6




law made retroactive to cases on collateral review. Hrynko’s Motion was therefore filed in this

Court.

       II.        LEGAL STANDARD

             Hrynko moves for relief pursuant to 28 U.S.C. § 2255, which provides as follows:

             A prisoner in custody under sentence of a court established by Act of Congress
             claiming the right to be released upon the ground that the sentence was imposed in
             violation of the Constitution or laws of the United States, or that the court was
             without jurisdiction to impose such sentence, or that the sentence was in excess of
             the maximum authorized by law, or is otherwise subject to collateral attack, may
             move the court which imposed the sentence to vacate, set aside or correct the
             sentence.

28 U.S.C. § 2255(a). “[I]n habeas cases the general rule is that the petitioner himself bears the

burden of proving that his conviction is illegal.” United States v. Hollis, 569 F.2d 199, 205 (3d

Cir. 1977) (citations omitted). In order to prevail on a § 2255 motion, the movant’s claimed errors

of law must be constitutional, jurisdictional, “a fundamental defect which inherently results in a

complete miscarriage of justice,” or “an omission inconsistent with the rudimentary demands of

fair procedure.” Hill v. United States, 368 U.S. 424, 428 (1962). “In considering a motion to

vacate a defendant’s sentence, ‘the court must accept the truth of the movant’s factual allegations

unless they are clearly frivolous on the basis of the existing record.’” United States v. Booth, 432

F.3d 542, 545-46 (3d Cir. 2005) (quoting Government of the Virgin Islands v. Forte, 865 F.2d 59,

62 (3d Cir. 1989)).

III.         DISCUSSION

             A.      Hobbs Act Robbery as a Crime of Violence Under § 924(c)

             Hrynko pled guilty to Hobbs Act robbery and aiding and abetting, as well as carrying and

using a firearm during a crime of violence in violation of 18 U.S.C. § 924(c). Section 924(c)

“authorizes heightened criminal penalties for using or carrying a firearm ‘during and in relation



                                                     2
           Case 2:10-cr-00105-JP Document 75 Filed 07/29/21 Page 3 of 6




to,’ or possessing a firearm ‘in furtherance of,’ any federal ‘crime of violence or drug trafficking

crime.’” Davis, 139 S. Ct. at 2324 (quoting 18 U.S.C. § 924(c)(1)(A)); see also 18 U.S.C. §

924(c)(1)(A). Section 924(c) defines a “crime of violence” as a felony that satisfies either (1) the

elements clause, which states that the offense “‘(A) ha[d] as an element the use, attempted use, or

threatened use of physical force against the person or property of another,’” or (2) the residual

clause, which states that the offense “‘(B) by its nature, involve[d] a substantial risk that physical

force against the person or property of another may be used in the course of committing the

offense.’” Davis, 139 S. Ct. at 2324 (quoting 18 U.S.C. § 924(c)(3)). However, in Davis, the

Supreme Court held that the latter definition—the residual clause—was unconstitutionally vague,

leaving only the elements clause intact. Id. at 2336. Accordingly, to constitute a crime of violence

under § 924(c), an offense must have “an element [of] the use, attempted use, or threatened use of

physical force against the person or property of another.” 18 U.S.C. § 924(c)(3)(A).

       Relying on Davis, Hrynko appears to argue that his § 924(c) conviction was

unconstitutional because it was predicated on his Hobbs Act robbery and Hobbs Act robbery does

not qualify as a crime of violence under the elements clause.1 See Liggon-Redding v. Est. of

Sugarman, 659 F.3d 258, 265 (3d Cir. 2011) (requiring the court to liberally construe pro se filings)

(citation omitted). Since issuing Hrynko a certificate of appealability, the Third Circuit has




       1
         Hrynko also appears to rely on Davis to argue that conspiracy to commit Hobbs Act
robbery is not a crime of violence and that he erroneously received an enhanced sentence pursuant
to the Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e), because “Hobbs Act robbery is
not enough to trigger the ACCA enhancement.” (Mot. at 4.) However, Hrynko was not charged
with or convicted of a conspiracy offense. Therefore, we need not address how conspiracy to
commit Hobbs Act robbery should be treated under § 924(c). Similarly, Hrynko’s assertion that
he was sentenced as an Armed Career Criminal is factually inaccurate, as we did not sentence him
pursuant to ACCA. (See PSI at 6.) Accordingly, we reject his argument that he is entitled to
habeas relief because Davis dictates that Robbs Act robbery cannot support an ACCA
enhancement.

                                                  3
           Case 2:10-cr-00105-JP Document 75 Filed 07/29/21 Page 4 of 6




addressed this question directly and has held that Hobbs Act robbery is indeed a crime of violence

under the surviving elements clause. See United States v. Walker, 990 F.3d 316, 319 (3d Cir.

2021); id. at 326 (“[W]e conclude that completed Hobbs Act robbery necessarily has as an element

the use, attempted use, or threatened use of physical force against the person or property of another

and is therefore categorically a crime of violence.”). Therefore, contrary to Hrynko’s contention,

Hobbs Act robbery constitutes a crime of violence within the statutory definition of § 924(c) and

thus could support a conviction under that statute. See id.; see also United States v. Robinson,

Crim. A. No. 14-455, 2021 WL 2633629, at *2 (E.D. Pa. June 25, 2021) (“The issue, then, is

whether a Hobbs Act robbery is a crime of violence after Davis. It is.” (citing Walker, 990 F.3d

at 324-25)).

       Moreover, the fact that Hrynko’s Hobbs Act robbery conviction was based on aiding and

abetting does not alter our conclusion. A “conviction for aiding and abetting is . . . treated as a

conviction for the crime” and, therefore, a conviction based on aiding and abetting Hobbs Act

robbery “qualifies as a crime of violence under the elements clause of 18 U.S.C. § 924(c)(3)(A).”

United States v. McKelvey, 773 F. App’x 74, 75 (3d Cir. 2019); see also United States v. Green,

467 F. Supp. 3d 252, 257 (M.D. Pa. 2020) (“Whether [the petitioner] was convicted as an aider

and abettor or as the principal is of no moment: either way, he is treated as having personally

committed the substantive offense of armed bank robbery. . . . Thus, assuming arguendo that the

jury convicted [him] of armed bank robbery on an aiding-and-abetting theory, those convictions

qualify as predicate offenses under Section 924(c)’s elements clause.” (citations omitted)).

Therefore, Hrynko’s Hobbs Act robbery conviction constitutes a crime of violence under § 924(c),

and Davis does not dictate that his sentence is unconstitutional.




                                                 4
             Case 2:10-cr-00105-JP Document 75 Filed 07/29/21 Page 5 of 6




       B.       Aiding & Abetting and Lack of Federal Nexus

       In addition to his arguments pursuant to Davis, Hrynko asserts that the Court erred in

convicting him of aiding and abetting because no other person was tried or convicted. He further

maintains that his robbery of a pizza shop did not sufficiently affect interstate commerce, as is

necessary to establish a federal offense. However, the basis for our authority to address his second

or successive Motion rests on the new rule of law set forth in Davis. Because his aiding and

abetting and interstate commerce arguments are wholly unrelated to Davis, we lack jurisdiction to

address them. See Evans v. United States, Crim. A. No. 95-434, 2020 WL 3287030, at *11 (E.D.

Pa. June 18, 2020) (“Because none of the additional claims [the petitioner] seeks to raise in his

filings were, or could have been, authorized by the Third Circuit based on the new rule announced

by the Supreme Court in Davis, and since the period for timely filing a § 2255 motion has long

since passed, the Court does not have jurisdiction to entertain any of these claims.” (citations

omitted)).

       C.       Request to Appoint Counsel

       Hrynko also asks that we appoint counsel due to the complexity of the issues raised in his

Motion and the lack of available resources due to the COVID-19 pandemic. Pursuant to 18 U.S.C.

§ 3006A(a)(2), the district court may appoint counsel where “justice so require[s].” Id. To

determine if justice requires the appointment of counsel, we consider “‘whether the petitioner has

presented a non-frivolous claim, whether the appointment of counsel would benefit the petitioner

and the Court, the complexity of the factual and legal issues, and the petitioner’s ability to

investigate the facts and present claims.’” Proffitt v. Marler, Civ. A. No. 18-705, 2019 WL

331680, at *5 (E.D. Pa. Jan. 22, 2019) (quoting Tate v. Link, Civ. A. No. 17-365, 2017 WL

1363335, at *3 (E.D. Pa. Mar. 21, 2017)). Here, we conclude that justice does not require the



                                                 5
             Case 2:10-cr-00105-JP Document 75 Filed 07/29/21 Page 6 of 6




appointment of counsel because the issues are not complex and Hrynko’s Motion is without merit

for the reasons discussed above. As a result, counsel would not be beneficial to either Hrynko or

the Court.

IV.    CONCLUSION

       For the foregoing reasons, we deny Hrynko’s Motion, including his request that counsel be

appointed. An appropriate Order follows.



                                                    BY THE COURT:



                                                    /s/ John R. Padova
                                                    John R. Padova, J.




                                               6
